Citation Nr: 1756759	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical spinal disability.


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case has since been transferred to the St. Petersburg, Florida, RO.

This case was previously before the board in June 2014.  The Board denied the Veteran's claim and he appealed to the Court of Appeals for Veterans Claims (CAVC).  In May 2015, pursuant to a Joint Motion for Partial Remand, CAVC remanded the claim to the Board for additional consideration of evidence favorable to the Veteran.  In November 2015, the Board remanded the claim to the RO for a VA examination and updated records.  The RO substantially complied with the Board's remand order. 


FINDING OF FACT

The Veteran's sleep disorder is secondary to his service-connected cervical spine injury.


CONCLUSION OF LAW

The criteria for service connection for sleep disorder, as secondary to service-connected cervical spine injury, have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

As the Board is granting the claim for service connection for a sleep disorder, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service Connection for Sleep Disorder

The Veteran was granted service connection for a cervical spine injury in August 1981.  In the present claim, he asserts that pain and discomfort from the cervical spine injury cause a sleep disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

In April 2010, a private treating doctor diagnosed chronic neck pain and sleep deprivation related to the pain.  In October 2010, the same doctor opined "that the injuries [the Veteran] suffered while in Army flight school in 1978 have resulted in his . . . sleep difficulty with insomnia secondary to his pain."

At a VA examination in July 2017, the examiner noted the Veteran's allegations of sleep deprivation due to chronic neck pain.  After reviewing the record as a whole, the examiner concluded that the Veteran did not have objective evidence of narcolepsy.  However, he opined that the Veteran's sleep deprivation is at least as likely as not aggravated by chronic pain caused by the Veteran's neck disability.

Although the VA examiner concluded there was no current diagnosis of narcolepsy, the Board notes that during the pendency of the appeal, a private treating doctor indicated that he had sleep difficulty with insomnia.  Insomnia is a recognized diagnosis.  See e.g. Dorland's Illustrated Medical Dictionary 937 (32nd ed. 2012); see also Diagnostic and Statistical Manual of Mental Disorders.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis.  Furthermore, both the private treating doctor and the VA examiner attribute the sleep deprivation to the service connected neck disability.  Because evidence of record shows that the Veteran's sleep disorder is proximately due to his service-connected neck disability, secondary service connection is warranted.


ORDER

Service connection for insomnia, as secondary to service-connected cervical spine injury, is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


